IN THE SUPREME COURT OF TEXAS

                                 No. 04-0627

                        IN RE  DISCOUNT RENTAL, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed  July  14,  2004,  is
granted.   All trial court  proceedings  in  Cause  No.  2003-996-3,  styled
William M. Carter and Barbara A. Carter v. Discount Rental, Inc.  v.  Deputy
Adrian Wernet, McLennan County Constable Travis Bailey, Precinct One in  the
74th District Court of McLennan County, Texas, are  stayed  pending  further
order of this Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or before  3:00  p.m.,  July  22,
2004.

            Done at the City of Austin, this July 14, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk